                              Case 20-10432-MFW               Doc 10       Filed 02/26/20        Page 1 of 2




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

             In re:                                                     Chapter 11

             SUITABLE TECHNOLOGIES, INC.,1                              Case No. 20- 10432 (MFW)

                                                 Debtor.


                                 NOTICE OF AGENDA OF MATTERS SCHEDULED
                              FOR HEARING ON FEBRUARY 27, 2020 AT 9:30 A.M. (ET)2

             PETITION

                 1.     Voluntary Petition Package: Suitable Technologies, Inc. [20-10432] [Docket No. 1,
                        2/26/20]

             DECLARATION IN SUPPORT OF FIRST DAY PLEADINGS

                 2.     Declaration of Charles C. Reardon in Support of Chapter 11 Petition and First Day
                        Pleadings [Docket No. 7, 2/26/20]

             MATTERS GOING FORWARD

                 3.     Debtor’s Application for an Order Appointing Donlin, Recano & Company, Inc. as
                        Claims and Noticing Agent for the Debtor Pursuant to 28 U.S.C. § 156(c), Nunc Pro
                        Tunc to the Petition Date [Docket No. 2, 2/26/20]

                 4.     Debtor’s Motion for Interim and Final Orders, Pursuant to Section 366 of the
                        Bankruptcy Code, (I) Prohibiting Utility Companies from Altering, Refusing, or
                        Discontinuing Utility Services, (II) Deeming Utility Companies Adequately Assured of
                        Future Payment, (III) Establishing Procedures for Determining Additional Adequate
                        Assurance of Payment, and (IV) Setting a Final Hearing Related Thereto [Docket No.
                        3, 3/26/20]

                 5.     Debtor’s Motion for Interim and Final Orders, Pursuant to Sections 105(a), 507(a)(8),
                        and 541(d) of the Bankruptcy Code, (I) Authorizing the Payment of Prepetition Sales,

             1
               The last four digits of the Debtor’s United States federal tax identification number are 7816. The Debtor’s mailing
             address is 921 East Charleston Road, Palo Alto, CA 94303.
             2
               The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for
             the District of Delaware, 824 North Market Street, 5th Floor, Courtroom #4, Wilmington, Delaware 19801.
             Any person who wishes to appear telephonically at the hearing must contact COURTCALL, LLC at 866-582-6878
             to register his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances Effective
             January 5, 2005, Revised May 11, 2018.



26069223.1
                         Case 20-10432-MFW         Doc 10     Filed 02/26/20    Page 2 of 2




                     Use, and Franchise Taxes and Similar Taxes and Fees, (II) Authorizing Banks and
                     Other Financial Institutions to Receive, Process, Honor, and Pay Checks Issued and
                     Electronic Payment Requests Made Relating to the Foregoing, and (III) Scheduling a
                     Final Hearing [Docket No. 4, 2/26/20]

                6.   Debtor’s Motion for Interim and Final Orders, Pursuant to Sections 105(a), 345, 363,
                     1107(a) and 1108 of the Bankruptcy Code, Bankruptcy Rule 2015, and Local Rule
                     2015-2, (I) Authorizing Continued Use of Cash Management System and Maintenance
                     of Prepetition Bank Accounts, (II) Authorizing Continued Use of Existing Business
                     Forms, (III) Extending the Time by Which the Debtor Must Comply with the
                     Requirements of Section 345(b) of the Bankruptcy Code and (IV) Granting Certain
                     Related Relief [Docket No. 5, 2/26/20]

                7.   Debtor’s Motion for Interim and Final Orders, Pursuant to Sections 105, 361, 362, 363,
                     364 and 507 of the Bankruptcy Code, (I) Approving Postpetition Financing,
                     (II) Authorizing Use of Cash Collateral, (III) Granting Liens and Providing
                     Superpriority Administrative Expense Status, (IV) Granting Adequate Protection,
                     (V) Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
                     Related Relief [Docket No. 6, 2/26/20]

             Dated: February 26, 2020            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                 /s/ Betsy L. Feldman
                                                 Robert S. Brady (No. 2847)
                                                 Michael R. Nestor (No. 3526)
                                                 Robert F. Poppiti, Jr. (No. 5052)
                                                 Betsy L. Feldman (No. 6410)
                                                 Rodney Square, 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253
                                                 Emails: rbrady@ycst.com
                                                           mnestor@ycst.com
                                                           rpoppiti@ycst.com
                                                           bfeldman@ycst.com

                                                 Proposed Counsel to the Debtor and Debtor in Possession




                                                          2
26069223.1
